Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES EQUAL EMPLOYMENT )
OPPORTUNITY COMMISSION, )
)

Plaintiff, ) Civil Action No. 18-2160 (RMC)
)
v. )
)
WASHINGTON HOSPITAL CENTER )
CORPORATION d/b/a )
MEDSTAR WASHINGTON )
HOSPITAL CENTER and MEDSTAR HEALTH, )
INC., )
)
Defendants. )
a )

CONSENT DECREE

This action was instituted by the U.S. Equal Employment Opportunity Commission against
Defendants Washington Hospital Center Corporation d/b/a MedStar Washington Hospital Center
and MedStar Health, Inc. alleging that Defendants violated the Americans with Disabilities Act
(“ADA”) by discriminating against Melissa Boyd on the basis of disability and retaliated against
her because she engaged in protected activity.

EEOC and Defendants enter into this Decree to compromise disputed claims and resolve
this action and all claims asserted in the Complaint and to promote and effectuate the purposes of
the ADA. Defendants deny that they violated the ADA, and their agreement to the terms of this

Decree should not be construed as an admission that they violated the law.
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 2 of 13

The Court finds that it has jurisdiction over the subject matter of this action and the parties
for the purpose of the action, entry of this Decree, and all proceedings related to the Decree. The
Court, having examined the terms and provisions of the Decree, further finds that it is reasonable
and just in accordance with the Federal Rules of Civil Procedure and the ADA. The entry of this
Decree will further the objectives of the ADA and will be in the best interests of the parties, those
for whom the EEOC seeks relief, and the public.

NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

1. This Decree constitutes full discharge and satisfaction of all claims against
Defendants that were alleged in the Complaint filed in this action by EEOC.

2. EEOC and Defendants shall bear their own attorneys’ fees and costs incurred in
connection with this action.

3. This Court shall retain jurisdiction to enforce the terms of this Decree and will have
all available powers to enforce this Decree, including, but not limited to, monetary sanctions and
injunctive relief.

DEFINITIONS

4, “Commission” and “EEOC” is the U.S. Equal Employment Opportunity
Commission, an agency of the United States Government.

5, “Defendants” refers, both individually and collectively, to Washington Hospital
Center Corporation d/b/a MedStar Washington Hospital Center (‘MWHC’) and MedStar Health,
Inc. (““MedStar Health”).

GEOGRAPHIC SCOPE AND DURATION OF DECREE
6, This Decree shall apply to all hospitals and other facilities owned or operated, in

whole or in part, by MWHC. This Decree shall apply also to MedStar Health to the extent that
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 3 of 13

personnel employed by MedStar Health, Inc. provide occupational health, human resources,
employee and labor relations, or recruiting services to MWHC or to any hospitals and other
facilities owned or operated, in whole or in part, by MWHC.,

7, Unless otherwise indicated herein, this Decree shall become effective on the date
of its entry by the Court and shall remain in effect until its expiration date, which shall be two (2)
years after the date of its entry by the Court.

NON-DISCRIMINATION AND RETALIATION

8, Defendants shall not discriminate against an individual because of disability and
shall comply with all provisions of the ADA, as amended.

9. Defendants shall not retaliate against an individual because he or she engages in
protected activity, as defined by the ADA and applicable law.

MONETARY RELIEF

10. Within ten (10) days of (a) entry of this Decree and (b) Defendants’ counsel’s
receipt of an IRS Form W-4 and an IRS Form W-9 executed by Melissa Boyd, Defendants shall
pay to Melissa Boyd a total sum of one hundred and fifty thousand dollars ($150,000.00) in
monetary relief, which represents $100,000.00 in compensatory damages and $50,000.00 for back
pay, both of which Defendants are paying Boyd solely pursuant to the ADA which provides for
the recovery of such relief.

11, The payments made to Boyd pursuant to this Decree shall not be considered by
Defendants or their workers’ compensation third party administrator as a credit on past or future
workers’ compensation benefits received by or payable to Ms. Boyd. The payments made pursuant
to this Decree shall not in any way affect Boyd’s eligibility for or entitlement to relief, payment,

reimbursement, or other benefit of any kind that may be available to her under any worker’s
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 4 of 13

compensation law, rule, or regulation, nor shall such payments be taken into consideration by any
adjudicator, fact-finder, or other person in connection with any workers’ compensation matter.
Defendants agree that they will not seek or accept any credit, set-off, or other benefit or reduction
for the payments made pursuant to this Decree in connection with any form of relief, payment,
reimbursement, or other benefit of any kind that has been sought by Boyd in connection with
worker’s compensation law, rule, or regulation, or which may be sought in the future by Boyd or
anyone else on her behalf, including her children, survivors, representatives, or assigns. The
provisions of this Paragraph and Defendants’ promise not to seek or accept any credit, set-off,
benefit, or reduction described above are permanent and shall survive the two-year period of
monitoring referenced elsewhere in this Decree.

12. Within five (5) days of the execution of this Decree, EEOC shall provide
Defendants with Ms. Boyd’s current address. For the tax year during which monetary relief is
paid pursuant to this Decree, Defendants will timely issue to Ms. Boyd an appropriate IRS form
W-2 for the monetary relief identified as back pay and an appropriate IRS form 1099 for the
monetary relief identified as compensatory damages. Defendants shall send a photocopy of the
checks and related correspondence provided to Ms. Boyd pursuant to Paragraph 10 to Senior Trial
Attorney Jessi Isenhart at EEOC’s Cleveland Field Office.

POSTING

13, Within five (5) business days of entry of this Decree, Defendants shall post copies
of the Notice, attached hereto as Exhibit A, in a conspicuous location in each hospital and other
facility covered by this Decree where employee notices are posted, specifically in the MWHC
Human Resources Office and MWHC cafeteria. The Notice shall remain posted in all such

facilities for two (2) years from the date of entry of this Decree. Each shall be typed legibly using
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 5 of 13

font size 12 Times New Roman. If multiple pages are used for the Notice, they shall not be
displayed one page behind another but must be posted so that all pages are in order and
simultaneously visible (i.e., in horizontal row or vertical column configuration). In addition,
Defendants shall post notice of all applicable federal equal employment opportunity laws and all
other notices required by law. In the event that any of the aforementioned notices becomes
defaced, marred, or otherwise made unreadable, Defendants shall immediately post a readable
copy thereof. Defendants shall certify to the EEOC in writing within ten (10) business days after
entry of this Decree that the notices required by this Paragraph have been properly posted.
Defendants shall permit a representative of the EEOC to enter their facilities for purposes of
verifying compliance with this Paragraph at any time during normal business hours without prior
notice.
EEO POLICIES AND PROCEDURES

14. Defendants shall maintain a policy that explains, defines, and prohibits disability
discrimination, including but not limited to failure to provide reasonable accommodations. This
policy shall be drafted in plain and simple language. Defendants shall ensure that their policy
against disability discrimination meets the following minimum criteria:

a. Explains federal prohibitions on disability discrimination under the ADA,
including (i) prohibitions on failing to provide reasonable accommodations to the known physical
or mental limitations of an otherwise qualified individual with a disability who is an applicant or
employee and (ii) prohibitions on denying employment opportunities to a job applicant or
employee who is an otherwise qualified individual with a disability based on the need of
Defendants to make reasonable accommodations to the physical or mental impairments of the

employee or applicant;
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 6 of 13

b, Explains that reasonable accommodation may include reassignment to a
vacant position without competition;

C. States that Defendants: (i) prohibit discrimination against employees on the
basis of disability, including by failing to provide reasonable accommodations and by denying
employment opportunities based on the need to make reasonable accommodations, in violation of
the ADA; and (ii) prohibit retaliation against employees for opposing employment practices they
reasonably believe are discriminatory or for participating in any investigation whether internal or
external, of a charge or claim of discrimination under the ADA.

15. | Defendants shall post a copy of Defendants’ policy against disability discrimination
onto their intranet site, where it shall be accessible to all employees, within thirty (30) days after
entry of this Decree. Thereafter, a copy of Defendants’ policy against disability discrimination
shall remain posted on Defendants’ intranet site throughout the duration of this Decree.
Defendants shall distribute a hard copy of the policy against disability discrimination to each
subsequently hired temporary or permanent employee of MWHC, and to each subsequently hired
temporary and permanent employee of MedStar who is covered by this Decree pursuant to
Paragraph 6 above, within seven (7) days after hire.

DOCUMENTATION AND RECORD RETENTION REQUIREMENTS

16. For each applicant or employee of MWHC who requests an accommodation of any
mental or physical impairment, or whom MWHC otherwise become aware needs accommodation
of any mental or physical impairment, during the term of this Decree, MWHC shall compile a list
which shall contain the following:

a. the full name, home address, home telephone number and cell phone number (if

available), department, and job title of the person requesting or otherwise known to
be in need of an accommodation;
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 7 of 13

b. a description of each accommodation requested, proposed, or identified by or on
behalf of the applicant or employee;

c. the date each accommodation is requested, proposed, or identified by or on behalf
of the applicant or employee;

d, a description of MWHC’s response regarding each accommodation requested,
proposed, or identified by or on behalf of the applicant or employee;

Gs a description of any accommodations proposed by MWHC in response to any
accommodation requested, proposed, or identified by or on behalf of the applicant

or employee;

f. the date of MWHC’s response regarding each accommodation requested, proposed,
or identified by or on behalf of the applicant or employee;

g. the date of any accommodation(s) proposed by MWHC in response to any
accommodation requested, proposed, or identified by or on behalf of the applicant

or employee;

h. if MWHC denies an accommodation requested, proposed, or identified by or on
behalf of the applicant or employee, a description of each reason for the denial.

MWHC shall also retain with the list any other documents created or obtained in relation
to the request or need for accommodation, including but not limited to notes, summaries, electronic
communications, and medical documentation. Defendants shall retain all of the aforementioned
records for the duration of this Decree.

17, For the duration of this Decree, Defendants shall retain all documents related to the
request or known need for accommodation.

SUBMISSION OF REPORTS AND NOTICES TO EEOC

18. Defendants, through their counsel, shall submit to the Commission a copy of the
list described above in Paragraph 16. Defendants’ submission to the Commission, through their
counsel, must be sent to the Commission’s Cleveland Field Office, to the attention of Senior Trial
Attorney Jessi Isenhart, every ninety (90) days, beginning ninety (90) days after the entry of this

Decree. Defendants’ submission must be accompanied by copies of the records reflecting the
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 8 of 13

applicant’s or employee’s request for accommodation and MWHC’s response to the applicant’s or
employee’s request for accommodation.
EEO TRAINING

19, Defendants shall provide—to all personnel employed by either Defendant who
provide occupational health, human resources, employee and labor relations, or recruiting services
to MWHC or to any other hospital or other facility covered by this Decree—not less than four (4)
hours of live training regarding discrimination made unlawful by the ADA, with special emphasis
on reasonable accommodation and the interactive process to identify reasonable accommodations,
federal prohibitions on denying employment opportunities to a job applicant or employee who is
an otherwise qualified individual with a disability based on the need of Defendants to make
reasonable accommodations to the physical or mental impairments of the employee or applicant,
company policies prohibiting discrimination, the penalties for engaging in such conduct, the
content and requirements of this Decree, and other germane topics. This training shall be provided
within six months of entry of this Decree, and within ninety (90) days of the first day of work for
all new occupational health, human resources, employee and labor relations, and recruiting
personnel hired after the completion of the initial live four hours of training. Within the first 12
months after the completion of the live four (4) hours of training, Defendants shall require the
same personnel to complete an online training module regarding discrimination made unlawful by
the ADA, which shall cover each of the areas of special emphasis identified above for the live
training.

20. The training described in Paragraph 19 may be provided by alternative methods
(e.g., by video or other recorded means) for persons who are unable to attend a live training session.

21. The live training sessions described in Paragraph 19 shall be provided by a third-
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 9 of 13

party trainer to whom EEOC agrees and whom Defendants shall retain at Defendants’ own
expense.

22. Within thirty (30) days after the completion of the initial four (4) hours of live
training described in Paragraph 19, Defendants shall submit to EEOC counsel of record a list of
the names, job titles, and work locations of the attendees of such training with copies of any and
all written materials provided to attendees. For all training sessions completed after the initial four
(4) hours of live training described in Paragraph 19, Defendants shall submit to EEOC counsel of
record a list of the names, job titles, and work locations of the attendees of such training sessions
with copies of any and all written materials provided to attendees (to the extent not already
provided to the EEOC) at the same times Defendants submit the list and records identified in
Paragraph 18.

DISPUTE RESOLUTION AND COMPLIANCE REVIEW

23. | Upon motion of the Commission, this Court may schedule a hearing for the purpose
of reviewing compliance with this Decree. Each party shall bear its own costs, expenses, and
attorneys’ fees incurred in connection with such action. Before seeking Court intervention, the
Commission will notify Defendants through their counsel of the alleged compliance matters that
have arisen and will attempt to resolve the matter without Court intervention. The Commission
will not seek Court intervention without first providing 30 days’ written notice to Defendants of
the alleged compliance matters and the opportunity to cure such matters and/or advise the
Commission why such compliance matters are not a violation of this Decree.

24. Jurisdiction to resolve any dispute arising under this Decree resides in the United
States District Court for the District of Columbia.

25. | The Commission, its agents and employees shall in their discretion have the legal
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 10 of 13

authority to enter any facility owned or operated by Defendants, with reasonable prior notice to
Defendants and their counsel, and conduct an on-site inspection, employing any or all methods or
procedures available to the Commission for enforcement of this Decree, to ensure compliance with
the ADA and any of the terms of this Decree. The Commission may at any time move the Court
for a hearing for the purpose of compelling Defendants to cooperate in any aspect of this
Paragraph. Neither the Commission’s authority under this Paragraph nor any other provisions of
this Decree shall be construed to limit or impair in any manner any other Commission authority to
conduct investigations of Defendants that is provided by law, including, but not limited to,
investigating charges of discrimination filed under Title VII of the Civil Rights Act of 1964 (Title
VII), the Equal Pay Act (EPA), the Age Discrimination in Employment Act (ADEA), Titles I or
V of the ADA, the Genetic Information Nondiscrimination Act of 2008 (GINA), and any statute
over which the Commission is given jurisdiction in the future, and conducting directed
investigations authorized under the EPA, the ADEA, and any future statute which authorizes
directed investigations.
MISCELLANEOUS

26. The terms of this Decree shall be binding upon Defendants, all successors and
assigns of Defendants, and all present and future parents or subsidiaries of MWHC. Defendants,
and any successor/s of Defendants, shall provide a copy of this Decree to any organization or
person who proposes to acquire or merge with Defendants, or any successor of Defendants, prior
to the effectiveness of any such acquisition, merger, or transaction. This Paragraph shall not be
deemed to limit any remedies available in the event of any finding by the Court regarding a
violation of this Decree.

27. This Decree constitutes the entire agreement and commitments of the parties. Any

10
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 11 of 13

modifications to this agreement must be mutually agreed upon and memorialized in a separate
writing signed by Defendants and EEOC and approved by the Court.

28. If any provision(s) of this Decree are found to be unlawful, only such provision(s)
shall be severed, and the remainder of the Decree shall remain in full force and effect.

29. When this Decree requires a certification by Defendants of any fact/s, such
certification shall be made under oath or penalty of perjury by one or more officers or management
employees of Defendants.

30. | When this Decree requires the submission by Defendants of reports, certifications,
notices, or other materials to the EEOC, they shall be mailed to Jessi Isenhart, Senior Trial

Attorney, Equal Employment Opportunity Commission, 1240 East 9th Street, Suite 3001,

Cleveland, Ohio 44199,
IT IS AGREED:
UNITED STATES WASHINGTON HOSPITAL CENTER
EQUAL EMPLOYMENT BORATION
OPPORTUNITY COMMISSION f ey WA

SHARON FAST GUSTAFSON im ft ace eraser
General Counsel p Hagens

Vice President, Human Resources
GWENDOLYN YOUNG REAMS

. /12/2
Associate General Counsel Dated: na iY

MEDSTAR HEALTH, INC.
/s/ Debra M. Lawnrence
DEBRA M. LAWRENCE

Regional Attorney be McOmnctil

U.S, EQUAL EMPLOYMENT Kit McDonald
OPPORTUNITY COMMISSION Vice President, HR Operations

Philadelphia District Office
Dated: 315 [20
Dated: March 9, 2020

1
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 12 of 13

/s/ Kate Northrup

KATE NORTHRUP

Supervisory Trial Attorney

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
Baltimore Field Office
kate.northrup@eeoc.gov

Dated: March 9, 2020

/s/ Jessi Isenhart

JESS] ISENHART

Senior Trial Attorney

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
Cleveland Field Office

1240 East 9th Street, Suite 3001
Cleveland, OH 44199
Telephone: 216-522-7676

Fax: 216-522-7430
jessi.isenhart@eeoc.gov

Dated: March 9, 2020

IT ISSO ORDERED:

DATED: Le LO

/s/ Emmett F. McGee, Jr.
EMMETT F. MCGEE. JR.
JACKSON LEWIS P.C.

2800 Quarry Lake Drive, Suite 200
Baltimore, MD 21209

Telephone: 410-415-2000

Fax: 410-415-2001
emmett.mcgee@jacksonlewis.com

 

Dated: March 11, 2020

/s/ Meredith F. Ber
MEREDITH F. BERGESON
JACKSON LEWIS P.C.

10701 Parkridge Blvd., Suite 300
Reston, VA 20191

Telephone: 703-483-8300

Fax: 703-483-8301

meredith. bergeson@jacksonlewis.com

 

Dated: March 11, 2020

Sll pn IHwelb

 

HONORABLE JUDGE ELLEN S. HUVELLE
UNITED STATES DISTRICT JUDGE

12
Case 1:18-cv-02160-ESH Document 24 Filed 03/16/20 Page 13 of 13

NOTICE TO ALL EMPLOYEES

This Notice is posted pursuant to court order in the matter of EEOC v, Washington Hospital
Center d/b/a MedStar Washington Hospital Center Corporation and MedStar Health, Inc., Civil
Action No. 1:f8-cv-02160-RMC (U.S. District Court for the District of Columbia). In that lawsuit,
the EEOC alleged that Washington Hospital Center Corporation d/b/a MedStar Washington
Hospital Center and MedStar Health, Inc. (together, “MedStar”) discriminated against Melissa
Boyd because of her disability, when MedStar failed to provide her with reasonable
accommodations of mental or physical impairments, denied her employment opportunities based
on the need to provide her with reasonable accommodations, and retaliated against her for
engaging in protected activity. MedStar denied these allegations. A court order was entered to
resolve the case. It provides, among other things, that:

!) MedStar will pay a total of $150,000.00 in monetary relief to Ms. Boyd;

2) MedStar will not discriminate against employees because of disability, including
failing to make reasonable accommodations and/or failing to consider reassignment as a
potential reasonable accommodation when no reasonable accommodation is available for
the associate’s current position, and MedStar will not retaliate against any person for
engaging in protected activity, as defined by the ADA and applicable law; and ,

3) MedStar will provide information and/or training to employees regarding unlawful
discrimination.

EEOC enforces the federal laws against discrimination in employment because of
disability, sex, race, color, religion, national origin, age, or genetic information. If you believe
you have been discriminated against, or retaliated against for opposing or reporting discrimination,
you have the right under federal law to contact EEOC and report that discrimination or retaliation.

You may reach the EEOC Senior Trial Attorney who handled this matter at
jessi.isenhart@eeoc.goy, or you may reach EEOC at (800) 669-4000, TTY for the hearing
impaired at (800) 669-6820, or info@eeoc.gov. The EEOC is a federal law enforcement agency
and charges no fees to receive, investigate, or litigate discrimination complaints.

THIS [S$ AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE
This Notice must remain posted for two (2) rg from the date below and must not be
altered, defaced, or covered by any other “ne

Paul Hagens, Vice President, Human Resources
WASHINGTON HOSPITAL CENTER
CORPORATION

rt Vv OD wncdvr__

Kit McDonald, Vice President, HR Operations
MEDSTAR HEALTH, INC.

*,

 

EXHIBIT A
